 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDChefs, Cooks,Pastry Cooks and Assistants Unionof New York,Local 89, affiliated with Hotel&Restaurant Employees andBartenders International Union,AFL-CIOandCafeRenais-sance, Inc.Bartenders Union of NewYork City,Local 15, affiliated withHotel&Restaurant Employees&Bartenders InternationalUnion,AFL-CIOandCafe Renaissance, Inc.Dining Room Employees Union,Local 1,affiliated with Hotel &Restaurant Employees,and Bartenders International Union,AFL-CIOandCafe Renaissance,Inc.Cases Nos. 2-CP-29t'-1,2-CP-292-2, and 2-CP-29?-3.August 3, 1965DECISION AND ORDEROn May 19, 1965, Trial Examiner A. Norman Somers issued hisDecisionin the above-entitled proceeding, finding that Respondentshad engaged in certain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneralCounsel filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuantto the provisions of Section 3 (b) of the Act, the NationalLaborRelationsBoard has delegated its powers in connection withthiscase to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearingand finds that no prejudicialerrorwas committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions set forth below.'Contrary to the Trial Examiner, we find that commencing aboutFebruary 8, 1965, Respondents engaged in organizational picketingin violation of Section 8(b) (7) (C).We consider the organizationalpicket sign carried from that date until the time of the hearing suffi-cent evidence of an unlawful organizational object.Unlike the TrialExaminer,we do not view picketing with such a sign for 21/2 monthsas mere inadvertence.Accordingly, we find such picketing to be inviolationof Section 8 (b) (7) (C) of the Act 2'We agree with the Trial Examiner's finding, to which no exceptions were filed, thatrespondents violated Section 8(b) (7) (C) by engaging in recognitional picketing2We note, in this connection,that two employees had been solicited to join theRespondents.154 NLRB No. 14. CITEFS, COOKS, PASTRY COOKS, LOCAL 89, ETC.193ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondents, Chefs, Cooks, Pastry Cooksand Assistants Union of New York, Local 89, Bartenders Union ofNew York City, Local 15, Dining Room Employees Union, Local 1,all affiliated with Hotel & Restaurant Employees and BartendersInternational Union, AFL-CIO, their officers, agents, and represent-atives, shall take the action set forth in the Trial Examiner's Recom-mended Order,as somodified :Delete section 1 and substitute therefor the following :"1.Cease and desist from picketing, or causing to be picketed, CafeRenaissance, Inc., or Cafe Renaissance 48th Corporation (hereinaftercollectively referred to as Renaissance or the Employer), New York,New York, where an object thereof is forcing or requiring Renaissanceto recognize or bargain with said Respondents as representatives ofthe employees of Renaissance, or forcing or requiring the employeesof said Employer to accept or select Respondents as their collective-bargaining representatives, in circumstances violative of Section 8 (b)(7) (C) of the Act."Delete the two indented paragraphs in the Appendix attached tothe Trial Examiner's Decision and insert the following indentedparagraph :WE WILL NOT picket or cause to be picketed Cafe Renaissance,Inc., or Cafe Renaissance 48th Corporation (hereafter referred tocollectively as Renaissance or the Employer) New York, NewYork, for an object of forcing or requiring Renaissance to recog-nize or bargain with us as representatives of its employees, or forc-ing or requiring the employees of Renaissance, to accept or selectus as their collective-bargaining representatives in violation ofSection 8(b) (7) (C) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard beforeTrialExaminer A. Norman Somers in NewYork Cityon April 19,20, and 21, 1965, on the consolidated complaint of theGeneral Counsel issued December 29, 1964(on charges filed December 3, 1964),alleging that Respondent Unions picketed the Employer's restaurants in violation ofSection8(b) (7) (C)of theAct.1The partiespresented evidence and oral argumentiThe complaint as issued December 29 alleged the picketing was "recognitional" inpurpose(i.e.,to force the Employer to recognize the Unions as bargaining representa-tives of the employees of the two restaurants).In the 10(1) proceeding brought by the General Counsel for a restraining order, theDistrict Court, on January 11, 1965, pursuant to a stipulation between the GeneralCounsel and Respondents,entered a consent order restraining Respondents from picket-206-446-66-vol. 154-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDand waived filing of briefs.On the entire record and my observation of the witnesses,I hereby make the following-FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Charging Party, Cafe Renaissance, Inc., is a New York corporation, whichfor the past 11 years has owned and operated a restaurant at 338 East 49th Street,and its recently formed affiliate, Cafe Renaissance 48th Corporation, has since Octo-ber 1, 1964, owned and operated a restaurant at 15 East 48th Street, in New YorkCity.They have a common ownership and control. Stanley Radulovic, their presi-dent, owns 80 percent, and Williard Swire, their secretary-treasurer, 20 percent of thestock.The two stores are an integrated enterprise (to be hereafter referred to as theEmployer, or as Renaissance, or as Radulovic). It is supplied by the same sourcesand is staffed by a personnel hired by one man, who lays down and administers theworking terms of all, and who frequently inteichanges the help between the twostores.That is Radulovic, and to the personnel, he is the employer, the boss, orStanley (the proper and common noun being to them indistinguishable).Since the commerce facts as detailed by Radulovic at the hearing were not con-tested, there is no need to say more than that (with an appropriate annual projectionfor the 48th Street store based on the first 5 months of its operation) the combinedannual revenue of both stores exceeds $500,000, and the value of the out-of-State-origined provisions purchased by the enterprise exceeds $50,000 a year. It is accord-ingly found that Renaissance, the Employer, is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Act to assert jurisdic-tion in this case.IT.THE LABOR ORGANIZATIONS INVOLVEDThe three Respondent locals are labor organizations affiliated with the Hotel &Restaurant Employees and Bartenders International Unions, and the kind of occupa-tions they respectively embrace is suggested in their titles-Local 89 for the food,Local 15 for the drinks, and Local 1 for the tables.III.THE UNFAIR LABOR PRACTICESA. The picketing and its purpose and effect from October 1, 1964,untilthe consent order of January 11,1965In the 11 years that Radulovicran his nonunionizedrestaurant at 49th Street, hehad, so far as appears, been free of union overtures or, at least, pressures.With therestaurant at 48th Street it was different even before it opened.Both are "Class A"or "continental type" restaurants, bu., the new one was to be larger and on the plushiersideWhether (as appears from a suggestion in the record) because the competingunionized establishments (as 90 percent of the restaurants in the area are) had takena jaundiced view of the competitive advantage to Radulovic in his freedom fromhaving to make contributions for welfare benefit coverage for employees of the kindthe unionized restaurants have to make, or otherwise, Respondents approached Radu-lovic about "staff[ing]" his new store, which was due toopenin about 2 weeks. InSeptember 1964. Ramon Molina and Emanuel David, respective business representa-tives of Local 89 (Cooks) and Local 1 (Waiters), saw Radulovic together, and a fewdays later John Farrell,businessrepresentative of Local 15 (Bartenders), came tohim alone. In each instance, they told Radulovic they wanted to "help"him "staff"his new restaurant, and he told them he was "too busy" and to come some other time.Farrell came again about 4 or 5 days before the 48th Street store opened.Accord-ing to the undenied testimony of Swire, secretary-treasurer of Renaissance,2 Farrell,not finding Radulovic in, told Swire the other two unions refused to wait until afterthe store opened, but that he had prevailed on them to "hold off" until he had anopportunity to win "Stanley" over "in a nice way." Farrell came back later that daylug the stores at all until January 29. but permitting them from January 29 on to engagein "informational" picketing on a highly restricted basis as to hours and number ofpicketsThis order is still in effectOn February 16, the General Counsel amended the complaint to allege that the picket-ing, in addition to being for a recognitional purpose as originally alleged, was also"organizational" (to compel the employees of Renaissance to accept Respondents astheir representatives)2 Farrell was not called as a witnessNeither was any other person who was namedin the case as being connected with Local 15. CHEFS, COOKS,PASTRY COOKS,LOCAL 89, ETC.195when Radulovic was in.As Radulovic testified,Farrell asked him what he "haddecided as far as [his]restaurant staff was concerned"(supra,footnote 2).Radulovicsaid he "had already staffed[his] restaurant,and that [he]was not interested in hiringany additional people."Radulovic also told Farrell that he was the "wrong man tocome to as far as union representation is concerned,"and "I suggested to Mr. Farrellto talk to my employees but I personally am not interested."Farrell said he was"sorry that we couldn'twork this out among ourselves,"and left.As Farrell walkedout, he said to Swire that"Stanley was still adamant and that it was too bad becausehe couldn't hold off the other two unions and that they would be sure to put a picketline in fiont of the restaurant."All three did-from October 1, when the 48th Street store opened,until the suspen-sion of all picketing pursuant to the consent order of January 11(supra,footnote 1),pickets of the three locals(each with its own signs)patrolled the front of that store,in numbers ranging from 4 to 14.After a futile meeting with Radulovic and hislawyer on October 16, Respondents,beginning October 20,also picketed the 49thStreet restaurant in the same manner and for the same duration.As earlier stated(sup)a,footnote 1), the General Counsel in his original complaint issued on Decem-ber 29, alleged only that Respondents'purpose was"recognitional."On February 16,after Respondents resumed picketing on the restricted basis provided in the consentorder, the complaint was amended alleging that the picketing was "organizational" inpurpose as well(supra,footnote 1).This will receive its due attention in the nextsection.However, the record leaves little room for doubt of the recognitional pur-pose.To be sure, the legends on the pickets signs, as the General Counsel indeedconcedes,were unexceptionably"informational"in language.As worded, theyappealed to the consuming public not to "patronize"Renaissance because its employ-ees worked under conditions substandard to those prevailing in unionized stores inthe area and they were not members of Respondents.We may assume Respondentshad a sincere purpose to preserve area working standards and we may even assumethe truth of what the signs said about the substandard conditions.The essentialpoint is that the signs were not the whole truth disclosed by the record concerning(a) Respondents'purpose, or(b) the character of the economic pressures exerted toachieve it,or (c) the effects of the picketing in respect to deliveries.However simon-pure the language of the signs,the independent evidenceisall too clear that (a)Respondents'purpose was to force Radulovic to recognize them as representatives ofhis employees at the 48th Street store,(b) Respondents did not limit their appeal tothe consuming public but appealed to truckdrivers,asmembers of organized labor,not to make deliveries to Renaissance,and (c)the effect of the picketing was to inter-rupt, indeed to stop, normal delivery to both stores in such abundance as in anyevent to deprive Respondents of the shelter of the "informational"pioviso of8(b)(7)(C).The evidence need only be briefly sketched,since I rather doubt that Respondentstoo seriously dispute liability under 8(b) (7) (C) for their conduct preceding theconsent order of January 11.And, for reasons appearing in the next section,I ratherdoubt that the General Counsel's representative would now too seriously urge thatRespondents had wittingly offended8(b)(7)(C)when, during the resumed period, asingle Respondent fluffed on the language of one of its signs(which is what inspiredthe amendment made to the complaint on February 16) .31.Evidence of recognitional purpose independent of the picket signsMeeting of October 16:As earlier stated, Respondents met with Radulovic andhis lawyer, Sandford Leeds,on October 16.According to Leeds' undenied testimony,Farrell, had requested that Leeds "get Stanley to sit down with the unions and talkthe situation over"(supra,footnote 2).Leeds informed Farrell he would appear thenext morning at 10 o'clock with Radulovic at the Wings Club of the Biltmore Hotel,of which he is a member,and Farrell was to contact the unions-which he did. Themeeting on October 16 was attended by Radulovic and Leeds,and, for the unions, bythe three respective business representatives,Molina, David, and Farrell, and anofficial of each Respondent-Arduilo Susi and David Siegal, respective presidents ofa If any issue can be said to exist at all, it is perhaps In respect to the remedial order,not its substance,but Its words.Respondents would be content to have it read like theDistrict Court's consent order, but not so the General Counsel's representativesTheyinsist on a Board order in the"usual"form,that is to say, It would be all right withthem If Respondents continued to carry on as the District Court's consent order says thatthey may, but it would distress them to have the Board'sorder say that they may.That momentous problem too will be faced in due course. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocals 89 and 1, and Harry Bakst, vice president of Local 15. There is really not toomuch difference over what occurred.The versions of Radulovic and Leeds, on theone hand, are simply more complete than those of Siegal and Susi on the other.Apart from the latter's being uncorroborated by the representatives of Local 15, whodid not testify(supra,footnote 2), their fragmentary accounts hardly commendedthemselves to one's sense of probability.The versions of Radulovic and Leeds arecredited.In substance, Siegal said Respondents would remove the pickets if Radulo-vic signed contracts with them.Attorney Leeds demurred because the employeeswould resent being forced into a union, whereupon Siegal said they would "cross thatbridge" in due time, but that meanwhile Radulovic could sign a "memorandum ofagreement" that he would make contracts with them.Radulovic asked if he wouldstill retain his own power to hire and fire, and with a show of amusement, the unions'representatives explained grievance and arbitration procedures to him.Siegal askedRadulovic if he had ever seen one of Respondents' contracts, and when the answerwas no, offered to give him one, whereupon first he and then Susi of Local 89 handedAttorney Leeds a form of contract for their respective unions.Radulovic said hewanted to "sleep on the subject." Siegal said he "should not sleep too long."TheBartenders' vice president then said that "while [Radulovic] was sleeping the unionswould not be sleeping," that they knew where he got his deliveries and "they wouldsee to it that [he] would no longer get these deliveries."With some anger, Radulovicsaid to Siegal he "might sleep all winter." Siegal replied the union "would not besleeping all winter," and would see to it that Radulovic was "driven out of businessunless [he] sign a contract with those unions."Statements to employees:While the picketing was going on, two employees, accord-ing to their undenied testimony, were separately approached.Alfredo Hogen, abartender at the 48th Street store, testified that at about the end of October, as he wasleaving for home, Farrell approached him, explained all the benefits of union member-ship to him, and said that about 2 weeks before, "Stanley didn't agree aboutsigning acontract with the union," that this was "too bad because he like[d] Stanley verymuch, he had a nice place but if Stanley didn't sign a contract ... they would picketthe Renaissance as long as it was necessary until a contract was signed."RamonPalacios, also a bartender at "Renaissance 48," testified that during an afternoon inmid-November, after the "rush" or lunch hour, a man waved to him through thewindow, sat down at the bar, and showed him his card as Mr. Rojas, of Local 1(Waiters).Rojas bought some drinks, which Palacios served him, and said he shouldjoin the restaurant union because of its numerous benefits,which he described.Rojasalso said he was "here to help [Palacios]." Palacios asked why then were they picket-ing the premises,since that reduced the employees'earnings, and Rojas replied theyhad to picket because "the boss don't want to sign the union contract," and they wouldcontinue to do so until he did sign .4Statements to representatives of Renaissance:Attorney Leeds and Secretary-Treasurer Swire testified to like statements made to them concerning the purpose ofthe picketing.Thus, Attorney Leeds (who used to greet and be greeted by therespective business representatives on the picket line) testified that on a morning earlyin November, Molina, of Local 89, and about four of the pickets gathered around himnear the 48th Street store in friendly fashion.Molina asked "if Stanley made uphismind yet," and Leeds replied Radulovic was away on vacation.During the talkthey were joined by one "Phil," who was introduced to Leeds as a "troubleshooter"for one of the unions.Other testimony (that of Swire and Don Anderson, anemployee atRenaissance49) shows this to have been Phil Geisenheimer of Local 15.Though it would appear from Anderson's testimony that Geisenheimer was acting asa picket captain (Anderson testified he checked the pickets in and out as they cameon or left), and as later shown, he was most active in advancement of Respondent'spurpose to make the picketing effective (such as outright appeals to drivers of sup-plies not to make the delivery, and complaints to authorities calculated to frustrateRenaissance's efforts at alternative means of delivery), Local 15, as stated(supra,footnote 2), put on no witnesses whatever, not even Business Representative Farrellin denial or explanation of the statements attributed to him or Vice President Bakstfor his version of the October 16 meeting at the Biltmore Hotel, in which he wasdirectly implicated, or either of them in disclaimer, mitigation, or clarification ofGeisenheimer's connection with Local 15.This is so despite counsel's statement atthe hearing that he "know[s]who Phil is," and despite the fact that Geisenheimer4For its relevancy to the subject discussed in the next section, it is noted that al-though these witnesses,well before the original complaint herein issued,had alreadygiven pretrial statements concerning these conversations,the original complaint did notascribe to the picketing an organizational purpose. CHEFS,COOKS,PASTRYCOOKS,LOCAL89,ETC.197acted with ostensible authority in manifest advancement of the common cause andpurpose of all three Respondents.Respondents resist imputability to them of Geisen-heimer's role on the picket line under a conception of the rules of evidence as beingsworn to eternal hostility to the assumptions of common sense. But"the law has out-grown its primitive stage of formalism" (Judge CardozoinWood v. Duff Gordon, 227NY 88) with its anomalies that drew from the incredulous Bumble the critique that"the lawis a ass"(Dickens,C., Oliver Twist,ch. LI).Respondents'silence concern-ing Geisenheimer where some explanation would normally be expected confirms theinference that common sense would draw from the totality of Geisenheimer's activitiesas variously described, namely, as I find, that he was acting for and on behalf ofRespondents in a role of which they were aware and which they embraced, and hisactions and statements are imputable to them.In the conversation between Attorney Leeds and Business Agent Molina, Geisen-heimer chimed in with a warning that Radulovic "better make up his mind in a hurrybecause next week we start the rough stuff."Also, Geisenheimer approached Swire,as the latter creditedly testified, "practically every day," whether at the 48th or the49th Street store, and would constantly "ask [him] when Stanley is going to sit downwith the unions and couldn't [Swire] persuade him to."2.The picketingas a signalto truckdrivers not to make deliveriesand its actual effect in preventing deliveriesThe picketing just about halted the delivery of supplies at both stores.To theextent that that result fell short of being total, it was not due to any lack of efforton the part of Respondents.Swire, who handles that end of the business for Renais-sance, described the situation between October 1 and 20,when only Renaissance 48was picketed.Pickets would take down the name and license number on each truckas it stopped to make a delivery.A picket would approach the driver and point tothe picket sign.The driver would then go on without making the delivery. In otherinstances,a picket would ask the driver if he was a union man and if he was, thepicket told him, "Then you do not want to pass this line." Swire, for a while, triedusing his station wagon for picking up liquor and unloading it at 48th Street.Thealert Geisenheimer took down the station wagon's tag number and reported Swire tothe police for unloading from a vehicle which did not have commercial tags.Afterthis and until the picketing was extended to 49th Street, all supplies for Renaissance48 were delivered at 49 and "shuttled" by Renaissance personnel to 48.After Octo-ber 20, what had been happening at 48 was now repeated at 49. In most instances,the mere sight of the picket line was enough: truckdrivers would halt at the frontof the store and on seeing the signs moved on without making the delivery.Radu-lovic so testified, and at the end of the case he was corroborated,interestingly enough,by a witness for Respondents.This was Felix Garcia of Local 89.He had been puton the picket line at 49 by Business Representative Molina.Garcia, an aging, unlet-tered man (in English at least),and not too attuned to the nuances of Respondents'defense, on direct examination by counsel for Local 89,in response to whether hesaw "any trucks refuse to make any deliveries at the 49th Street store," testified that"someone go away because of-they see the picket-someone went away because hesaw the picket sign Local 89 .... The truck someone see our sign Local 89, they goaway with the truck .... Too many go, don't deliver. Too many because the union,they see the sign."Don Anderson, who tends bar at 49, testified to frequent instances where "picketswearing either of any of the signs [of Local] 1, 15, or 89 [would] approach driversand talk with them and the delivery wasn't made."Anderson testified to a conversa-tion he had overhead(albeit the union overture in this instance was not successful).A driver of a truck for Standard Wine & Liquor Company stopped and began unload-ing with his helper.Geisenheimer pulled up to them in his car, berated the driveras "a hell of a union member,"and protested that"they shouldn'tbe making thisdelivery."He also said he would report them to their unions. The driver said hehad already called his union and was told"to use [his]own judgment."DespiteGeisenheimer's pyrotechnics, this delivery was made.To overcome the picket line barrier to deliveries at the restaurants,Renaissanceearly in November leased an empty store about a half block down from the restaurantat 49th Street.This necessitated its procuring an "outside warehouse permit" fromthe State Liquor Authority and (under $5,000 bond) also a "commodity warehousepermit" from the city.With two exceptions,no deliveries were accomplished thereeither.Typifying the situation were two incidents, one involving a delivery ofSchweppes Tonic and the other of Coca Cola. In each instance, as the driver pulledup near the empty store, a picket left the line at Renaissance 49, ran to the driver, 198DECISIONSOF NATIONALLABOR RELATIONS BOARDand on verifying that the delivery was intended for Renaissance,told the driver that"this little store" was picketed.In each instance,Swire disputed this, but the picketinsisted that the picketing applied to the empty store too.Swire then suggested thatthe driver call his "local."The Schweppes driver reported back that his "delegate"said he could use his own"judgment," and made the delivery.On the other hand, thedriver for Coca Cola, after the pause, "came back from the cigar store and said hewas not going to deliver, and, he drove away." The Coca Cola result was the typicalone, and after 5 days the leased store was abandoned.Renaissance then arrangedfor deliveries at a bonded public warehouse, where the provisions were picked up bya driver hired by Renaissance.After Renaissance received two large deliveries fromthat source, that warehouse bowed out, because, as it stated, it "didn't want to getin the middle of" a union fracas.Renaissance then turned to another public ware-house, which it used until all picketing was suspended under the District Court'sconsent order entered January 11 (and from January 29 was resumed under theprovision limiting all picketing, during the 8 a.m. to 5 p.m. day, to the nondeliveryhours of 12 to 2:30 p.m.).3.Conclusion concerning conduct preceding the consent orderThere is little need to labor the issue of Respondent's liability under Section 8(b)(7) (C).The "informational" character of the picket signs did not relieve Respond-ents of liability, since the independent evidence shows that information to the con-suming public was not"thepurpose" of Respondents.The evidence is all too clearthat "an object," indeed the pervading one, was theimmediateone of having Renais-sance capitulate to the demand to "sit down" and sign contracts with Respondents,recognizing them as representatives of the respective employees.This appears fromthe demand made October 16 that Radulovic either sign contracts with Respondentsor sign a "memorandum of agreement" to do so, under threat of halting all his deliv-eries and driving him out of business if he did not, and from the statements by thevarious representatives of Respondents on the picket line that "Stanley's" refusal tosign a contract was the cause of the picketing.Additionally, the outright demandsby the various pickets and of picket captain Geisenheim on the truckers that as unionmembers they refrain from making deliveries shows that Respondents were not limit-ing themselves to the permissive recourse of "appeal[ing] to the organized public forspontaneous popular pressure upon an employer"but were resorting also to the pro-hibited tactic of "invocation of pressure by organized labor groups or members ofunions, as such."N.L.R B. v. Local 3, International Brotherhood of ElectricalWoikeis (Jack Picoult),317 F. 2d 193, 198 (C.A. 2). Respondents' picketing thus"was not directed at achieving the limited purpose of communicating with the public,but was also intended to be precisely that `signal'to organized labor which Congresssought to curtail."Local 3, International Brotherhood of Electrical Workers (JackPicoult),144 NLRB 5, 8 (on remand from C.A.2, supra)."Respondents' picketingis [therefore]not protected by the[informational picketing]proviso of subsection(C)." Ibid.And even if the purpose of the picketing had been solely for "the lim-ited purpose of communicating with the public," it would still not have the shelterof the subsection (C) proviso, because a substantial "effect of such picketing was toinduce [truckdrivers] employed by ... other person[s] in the course of [their] employ-ment, not to ... deliver...goods" to Renaissance.Since it had such an effect, theconclusion follow[s] that the picketing...even if regarded as informational,wasviolative ofSection8(b)(7)(C) of the Act."Chefs, Cooks, etc., Local 89 (StorkRestaurant, Inc.),135 NLRB 1173, 1174 [emphasisin original].13.The situation from the time of the District Court's consent order of Janu-ary 11: the claim that the picketing also had an organizational objectUnder the consent order of January 11(supra,footnote 1), there was (as theparties called it) a "hiatus," under which picketing for any purpose was suspendeduntil January 29.From then on, during the business day of 8 a.m. to 5 p.m., picket-ing by Respondents was limited to the period from 12 to 2 30 p.m. (when deliveriesare not ordinarily made) of a purely "informational" vintage, with one picket foreach local at both stores.There is no claim that Respondents did not strictly adhere to the time restrictionor that since the "hiatus" any interruptions of deliveries were either attempted or hadresulted.(There were a few sporadic instances, three at most, when a delayed driverarrived at either of the restaurants between 12 and 2 30, and the delivery would thenbe made during a nonpicketing period of the day.The General Counsel, on therecord, disclaimed any significance for these purely fortuitous interruptions ) I had CIIEFS, COOKS, PASTRY COOKS, LOCAL 89, ETC.199also assumed that there was no claim that the signs, which had concededly been purelyinformational even before the hiatus, were other than that after it. I was told thecontrary when I asked for confirmation of my assumption at a late stage of the hear-ing during Respondents'case.The General Counsel's representative then informedme that a photograph introduced into evidence early in the case, which was taken byRadulovic on February 8, showed a picket for Local 1 carrying a sign appealing toemployees of Renaissance"to join our union for better wages,hours and workingconditions,"and that that prompted the amendment to the complaint made Febru-ary 16(supra,footnote 1), which now alleged that the picketing was organizationalin purpose as well.Since the amendment ascribes that additional purpose to thepicketing from the beginning and makes no reference to the sign carried after thehiatus, I had until then thought that the amendment simply reflected an additionaltheory for the conduct preceding the hiatus,presumably based on the portions of thetestimony of employees Hogen and Palacios, who quoted the union representatives ashaving expounded the benefits of union membership to them, in addition to havingtold them the picketing would continue until the "boss"signed a contract.These twoemployees had given their pretrial affidavit well before the original complaint issued(supra,footnote 4), and presumably that portion of their conversations had not thenbeen deemed sufficient to warrant alleging an organizational purpose.The GeneralCounsel's representative indeed confirmed that the amendment was only made becauseof the new sign carriedby Local 1.The exclamations with which opposing counsel greeted the relevation that thatwas what was embraced by the amendment may have had a touch of thespis. But itmust be said that there was a hard core of merit in their plea of surpriseLocal 1'sbusiness representative David testified the'sign was inadvertent and was caused bya mixup of signs in the office during his illness.The situation fairly abounds in per-suasive indication of inadvertence.It is most unlikely that Respondents, who evenbefore the hiatus had used only "informational" signs, would wittingly make them-selves vulnerable on that score after the hiatus, most especially in the light of theobvious pains they had taken to remove their conduct from even the possibility ofreproach.Before resuming picketing under the restrictions of the consent order, theywrote Renaissance in separate letters identical in wording,disavowing any recogni-tional claim and assuring Renaissance that the picketing,which was to be hereafterconfined to the nondelivery period of 12 to 2.30, "will be directedonlyatthe public"[emphasis supplied] to advise it of claimed substandard working conditions at Renais-sance and of the nonunion composition of its personnel.My observationat the hear-ing that it would have been the better part of wisdom-ifonly for the purpose ofdefining the issue-to have consulted Respondents'attorneys and asked for an expla-nation of the sign in the light of the assurances in their letters(copies of whichRespondents had sent to the Regional Office)may well have the elements of hindsightafforded to the second guesser. But the almost certain prospect that the sign wouldhave been removed on the instant of such an inquiry(as Local I acted to remove itthe first day of the hearing when the photograph was introduced)gives special pointto the failure to have taken that preliminary step here,aggravated as it was by thefailure of the amendment to show that it was based even in part on the posthiatussign, which is now revealed as the essence of the accusation it embodies.Assumingan amendment thus made warrants being considered on the merits,the conclusion isthat the allegation that the picketing also had an organizational object is opposed tothe fair preponderance of the evidence considered as a whole.The Government representative,during oral argument,conceded the virtue ofsuch specificity,but only in an "ancillary order,"and he distinguished the SecondCircuit's decision in theStorkcase on that basis.(The matter had come before thecourt on appeal from the District Court's restraining order in a 10(1) proceeding.)Just why specificity serves a good purpose in an "ancillary order" and a bad one ina permanent order was not explained.The only reason given is that an injunctionin the general language of8(b)(7)(C)appears in"almost 99.9 percent of all casesof similar nature." I would be interested in the reason for the departure concededfor the residual one-tenth of 1 percent,as I would also be whether in the "almost99.9 percent"on which counsel relies the issue here discussed was either raised orconsidered by the Board.The general phraseology urged by Government counselleaves future issues concerning claimed violations to construction of an imprecisecommand.But, as the Supreme Court observed inJ. 1. Case Company v. N L.R.B.,321 U.S.332, 341,"A party is entitled to a definition as exact as the circumstancespermit of the acts which he can perform only on pain of contempt of court " (Hereread:on pain of being charged with having overstepped the prohibition of themandate.) 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, to brush aside the Second Circuit's pronouncement as merely an inci-dent of "ancillary relief" is to overlook the considerations which the Court was atpains to explain called for the specificity it imposed.The considerations are sobasic as to repel the suggestion that the court thought their applicability to hingeon whether the injunction was permanent or "ancillary."The Court, in its firstdecision inStork Restaurantsaid (280 F. 2d 760, at 764-765) :However, to enjoin all picketing, even at times when deliveries would not bemade but where there is ample opportunity to convey information to consumersand other members of the public, would seem to carry the scope of the injunc-tion beyond what is contemplated by the Act.... In arriving at this conclusionit is especially significant to note that the nature of the employer's business inthis case is such as to afford the opportunity for informational picketing attimes when the restaurant is open for business but when deliveries would notbe expected.To curtail the dissemination of information by the unions in amanner approved by Section 8(b) (7) (C) at times when only consumers andother members of the general public would be expected to be exposed to thisactivity, is,we think, beyond what was intended to be prohibited by the Act,and unnecessarily raises a constitutional question by its impact on the right offree speech.In its secondStork Restaurantdecision (286 F. 2d 727, 730), the Court reaf-firmed "the careful balancing of interests and the precision of mandate contem-plated" by the first decision.Itmay be that the position of government counsel is based on an apprehension,however unarticulated, that a precise order leaves too little play for treating a futuresituation-such as a possible indirection in attempted evasion of the spirit of theinjunction-which cannot now be foreseen. If that is so, the apprehension isunfounded for two reasons: first, the precise definition of the forbidden and per-mitted would, as it does in the present consent order, appear in the portion of theorder immediately after the portion which enjoins the repetition of the found offensein the general language used by the Board in its own orders, and thus the order asa whole is adequate to treat with any attempted evasion of its purpose; secondly,just as the present consent order, as did the order inStork Restaurant(286 F. 2d at730), reserves to the Court the power to make such future changes "as justice mayrequire and to effectuate the purposes of the [Act]," so too does the Agency retaina like power over its orders.This is so even after the court enforcement, if notinherently so (seeAmerican Chain & Cable v. F. T. C.,142 F. 2d 909 (C.A. 4) ),then indisputably so where the order "by its terms require[s] modification shouldconditions change."International Union of Mine Mill & Smelter Workers v. EaglePicher Co.,andN.L.R.B.325 U.S. 335, 341.The Board has, indeed, beginningwithFairmont Creamery Company,64 NLRB 824, 830, expressly reserved theright to make such changes in its orders as future conditions might indicate to benecessary.A recommended order will accordingly be framed in accordance with the princi-ples above articulated.On the foregoing findings and the entire record, I state the following:CONCLUSIONS OF LAW1.By picketing Renaissance with an object of forcing said Employer to recognizeor bargain with them as representative of its employees, without having filed a peti-tion under Section 9(c) within a reasonable period of time, Respondents engagedin unfair labor practices within the meaning of Section 8(b)(7)(C) of the Act2.The said unfair labor practices affect commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and upon the entire record, andpursuant to Section 10(c) of the Act, it is hereby ordered that Respondents, Chefs,Cooks, Pastry Cooks and Assistants Union of New York, Local 89; BartendersUnion of New York City, Local 15; and Dining Room Employees Union, Local 1,all affiliated with Hotel & Restaurant Employees and Bartenders International Union,AFL-CIO, their officers, representatives, and agents, shall: CHEFS, COOKS,PASTRY COOKS,LOCAL 89, ETC.2011.Cease and desist from picketing or causing to be picketed Cafe Renaissance,Inc., or Cafe Renaissance 48th Corp. where an object thereof is forcing or requir-ing said Employer to recognize or bargain with said Respondents as representativesof the employees of said Renaissance.Provided,however, that this order shall not be construed to prohibit any picketingor other publicity for the purpose of truthfully advising the public(including con-sumers)that said Employer, Renaissance,does not employ members of,or have acontract with, a labor organization,unless an effect of such picketing is to induceany individual employed by any other person in the course of his employment, notto pickup,deliver, or transport any goods or not to perform any services;providedfurther, that there shall not be more than one picket on behalf of each Respondentat any one time at each of the restaurants operated by said Employer,Renaissance;and provided further, that there shall be no picketing for any purpose between thehours of 8 a.m. to 12 p.m.and 2.30 to 5 p.m., during which hours deliveries arenormally made.2.Take the following affirmative action, which it is found will effectuate the poli-cies of the Act.(a) Post, in conspicuous places, in Respondents'business offices, meeting halls,and places where notices to their members are customarily posted, copies of theattached notice marked"Appendix."5Copies of said notice,to be furnished bythe Regional Director for the Region 2, shall, after being duly signed by the author-ized representatives of the Respondents,be posted by the Respondents immediatelyupon receipt thereof, and be maintained by them for 60 consecutive days from thedate of posting.Reasonable steps shall be taken by the Respondents to insure thatsaid notices are not altered,defaced, or covered by any other material.(b)Mail or deliver to the said Regional Director copies of the aforementionednotice for posting(ifwilling)by said Employer,Renaissance,where notices toemployees are customarily posted.Copies of said notice,to be furnished by thesaid Regional Director,shall, after being signed by the Respondents,as indicated,be forthwith returned to the Regional Director for disposition by him.(c)Notify said Regional Director,in writing,within 20 days from the receipt ofthisDecision,what steps have been taken to comply herewith.sThe right is hereby reserved to make, upon notice duly given, such modificationsof the order as future circumstances indicate to be necessary in the interest of justiceand in order to effectuate the policies of the National Labor Relations Act.5If this Recommended Order is adopted by the Board,the words "a Decision and Order"shall replace"the Decision and Recommended Order of a Trial Examiner"in the notice.In the event of court enforcement,the words,"a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order "e If this Recommended Order Is adopted by the Board,the notice will be within 10 daysfrom the date of the Board'sDecision and Order.In the event of court enforcement,itwill be within 10 days from the date of the Court'sDecree.APPENDIXNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEES OF CAFE RENAISSANCE, INC.AND CAFE RENAISSANCE 48TH CORP.Pursuant to the Decision and Recommended Order of a Trial Examiner of theNational Labor Relations Board,and in order to effectuate the purposes of theNational Labor Relations Act, as amended,we hereby give notice that:WE WILL NOT picket or cause to be picketed Cafe Renaissance,Inc., or CafeRenaissance 48th Corp.,where an object thereof is forcing Renaissance to rec-ognize or bargain with us as representatives of the employees of Renaissance.Provided,however,that the above shall not be taken to mean that we maynot picket or use other publicity for the purpose of truthfully advising the pub-lic (including consumers)that Renaissance does not employ members of, orhave a contract with, a labor organization,unless such picketing results in inter-ruption of deliveries to Renaissance,and provided further, that we shall nothave more than one picket for each local at any one time at each of the res- 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaurants of of Renaissance,and that we shall refrain from picketing for any pur-pose between 8 a.m. and 12 p.m. and 2:30 to 5 p.m., when deliveries are nor-mally made.FOR THE FOLLOWING AFFILIATES OF HOTEL & RESTAURANTEMPLOYEES AND BARTENDERS INTERNATIONAL UNION,AFL-CIO,(1) LOCAL 89, CHEFS AND COOKS UNION OF N.Y.,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)(2)LOCAL15, BARTENDERSUNION OF N. Y. C.,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)(3)LOCAL1,DINING ROOM EMPLOYEES UNION,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor, Squibb Building,745 Fifth Avenue, New York, New York,Telephone No.751-5500,if they have any questions concerning this notice or compliance with itsprovisions.1.Posner,Inc., Posner Distributing Corp.,and Posner Beauty andBarber Supply Corp.'andDistrict 65, Retail,Wholesale and De-partment Store Union,AFL-CIO.Case No. 29-CA-14 (formerly2-CA-7270).August 3,1965SECOND SUPPLEMENTAL DECISION AND ORDEROn October 30, 1961, the National Labor Relations Board issued aDecision and Order in the above-entitledcase,finding that theRespondent had discriminated against certain named employees inviolation of Section 8(a) (1) and (3) of the National Labor RelationsAct, as amended .2Thereafter, the Board's Order was enforced bythe United States Court of Appeals for the Second Circuit, and adecree was entered on July 3, 1962, against the Respondent .3Thedecree provided,inter alia,that Respondent make whole the employ-ees named therein for any loss of pay suffered by reason of Respond-ent's discrimination against them.On December 21, 1962, the Regional Director for the National LaborRelations Board for Region 2 issued a backpay specification and theRespondent filed an answer and amended answers thereto.UponiHereinafter referredto collectivelyas Posner or the Respondent.2133 NLRB 1567.8N.L.R.B. v. I. Posner,Inc., etat., 304F. 2d 773 (C.A. 2).154 NLRB No. 15.